 



Exhibit 10(b).
Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 10(a) of Huntington’s
Annual Report on Form 10-K for the year ended December 31, 2004

      Name   Effective Date  
Ronald C. Baldwin
  May 16, 2001
Thomas E. Hoaglin
  February 15, 2001

Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 10(b) of Huntington’s
Annual Report on Form 10-K for the year ended December 31, 2004

      Name   Effective Date  
Daniel B. Benhase
  August 16, 2000
Richard A. Cheap
  May 4, 1998
Donald R. Kimble
  August 8, 2005
Mary W. Navarro
  July 16, 2002
Nicholas G. Stanutz
  February 26, 2002

Schedule Identifying Material Details of
Executive Agreements Substantially Similar to Exhibit 10(c) of Huntington’s
Annual Report on Form 10-K for the year ended December 31, 2004

      Name   Effective Date  
James W. Nelson
  November 9, 2004
Mahesh Sankaran
  February 28, 2005

85